DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is noted that Rahmati explicitly discloses correlating “system properties” with performance values (i.e. feedback) to determine an optimal buffer size for those system properties and settings (paragraph 20, 74).
Rahmati further discloses wherein “system properties” includes both devices settings and device “states” (paragraph 20) which includes environmental information (such as location, whether the source is contained within a pocket, signal interference; paragraph 20, 26, 42-44, 47-48).
	Therefore, applicant’s arguments are not convincing, as Rahmati specifically discloses utilizing a table to determine the recommended buffer size (paragraph 74), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1, 3, 4, 8, 10-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmati et al. (Rahmati) (US 2019/0373490 A1) (of record) in view of Krinsky (US 2017/0063704 A1) (of record).
As to claim 1, while Rahmati discloses a method for short range wireless media reception, comprising:
receiving, by an electronic media accessory, a recommended buffer size from a host device (source device determining and transmitting buffer size for sink device; paragraph 53-55, 66), wherein the recommended buffer size is based on a table (optimal settings table for different properties; paragraph 74) generated by correlating combinations of environmental information and feedback information with recommended buffer sizes (optimized setting table generated by correlating system properties, settings and states, including environmental information, with feedback 
receiving media over short range wireless signals from the host device (Fig. 5, step 523; paragraph 69);
buffering the received media in the buffer of the electronic media accessory (Fig. 4, buffering received content for output; paragraph 23, 29, 54, 67);
playing the received media through the electronic media accessory (paragraph 23, 29, 54, 67); and
detecting, by the electronic media accessory, a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76), they fail to specifically disclose the change in conditions including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory.
In an analogous art, Krinsky discloses a method of adjusting a buffer in an electronic media accessory (portable receiving terminal; Fig. 1, paragraph 8-10, 14-15) wherein the size of the buffer is adjusted (paragraph 15, 20) based upon a detected change in conditions (paragraph 21-32) including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory (buffer size adjusted based upon movement and travel of the user with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati’s system to include wherein the change in conditions includes at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory, as taught in combination with Krinsky, for the typical benefit of detecting and compensating for latency and reduced signal strength due to the user’s movement and areas of poor signal quality.

As to claim 3, Rahmati and Krinsky disclose wherein the one or more conditions further include environmental conditions (network connectivity conditions; see Rahmati at paragraph 47-49, 71-73, 89 and Krinsky at paragraph 29-31).

As to claim 4, Rahmati and Krinsky disclose wherein the environmental conditions include connectivity information (see Rahmati at paragraph 47-49, 71, 89).

As to claim 8, while Rahmati discloses system, comprising:
an electronic media accessory (playback device, 150, 450; Fig.1, 4; paragraph 23-24) including a buffer (paragraph 26); and

receive initial environmental information (paragraph 47-49, 71, 89);
determine a recommended buffer size for the electronic media accessory that is wirelessly paired with the computing device, wherein the recommended buffer size is based on a table (optimal settings table for different properties; paragraph 74) generated by correlating combinations of environmental information and feedback information with recommended buffer sizes (optimized setting table generated by correlating system properties, settings and states, including environmental information, with feedback regarding performance measurements, paragraph 20, 42-44, 53, 60, 68, 74, 96-97, 105-111);
communicate the recommended buffer size to the electronic media accessory (paragraph 53-55, 60, 66); and
provide media to the electronic media accessory over a short range wireless communication channel (Fig. 5, step 523; paragraph 69);
wherein the electronic media accessory is configured to:
set the buffer of the electronic media accessory based on the recommended buffer size (Fig. 4, paragraph 53-55, 66, 79);
receive the media over the short range wireless signals from the computing device (paragraph 24-29);
buffer the received media in the buffer (paragraph 24-29);

automatically adjust a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76),
they fail to specifically disclose the change in conditions including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory.
In an analogous art, Krinsky discloses a method of adjusting a buffer in an electronic media accessory (portable receiving terminal; Fig. 1, paragraph 8-10, 14-15) wherein the size of the buffer is adjusted (paragraph 15, 20) based upon a detected change in conditions (paragraph 21-32) including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory (buffer size adjusted based upon movement and travel of the user with the receiver; paragraph 29-31) so as to detect and compensate for latency and reduced signal strength due to the user’s movement and areas of poor signal quality (paragraph 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati’s system to include wherein the change in conditions includes at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory, as taught 

As to claim 10, Rahmati and Krinsky disclose wherein the computing device is further configured to receive updated environmental information (see Rahmati at paragraph 47-49, 71-73, 89); and
determine whether the updated environmental information is different from the initial environmental information (see Rahmati at paragraph 47-49, 71-73, 89).

As to claim 11, Rahmati and Krinsky disclose wherein the computing device is further configured to receive feedback information from the electronic media accessory (see Rahmati at paragraph 47-49, 59-60, 71-73, 89), determine whether the one or more conditions have changed at least partially based on the feedback information (see Rahmati at paragraph 47-49, 59-60, 71-73, 89).

As to claim 12, Rahmati and Krinsky disclose wherein the feedback information from the electronic media accessory comprises media playback quality information (see Rahmati at paragraph 47-49, 71, 89).

As to claim 13, Rahmati and Krinsky disclose wherein the media playback quality information includes at least one of received signal strength indicators (RSSI), media 

As to claim 14, Rahmati and Krinsky disclose wherein when generating the table correlating combinations of environmental information and feedback information with recommended buffer sizes, the computing device is further configured to:
collect a training set of environmental information (see Rahmati at paragraph 53, 60, 68, 96-97, 105-111); and
collect a training set of feedback information from one or more electronic media devices (see Rahmati at paragraph 53, 60, 68, 96-97, 105-111).

As to claim 15, while Rahmati discloses an auxiliary device (see Fig. 1, 150), comprising:
a wireless communication interface adapted to receive media packets over a wireless connection (156; paragraph 25);
an adjustable media buffer adapted to temporarily store the received media packets (configurable buffer; paragraph 53-55);
a speaker adapted to playback the media packets temporarily stored in the adjustable media buffer (paragraph 16, 26, 90); and
a processor (paragraph 29) in communication with the adjustable media buffer (paragraph 29), the processor configured to set a size of the adjustable media buffer (paragraph 53-55, 60, 66) based on conditions surrounding the auxiliary device (paragraph 47-49, 71-73, 89), wherein the size of the adjustable media buffer is based 
detect a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjust a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from a host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76),
they fail to specifically disclose the change in conditions including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory.
In an analogous art, Krinsky discloses a method of adjusting a buffer in an electronic media accessory (portable receiving terminal; Fig. 1, paragraph 8-10, 14-15) wherein the size of the buffer is adjusted (paragraph 15, 20) based upon a detected change in conditions (paragraph 21-32) including at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory (buffer size adjusted based upon movement and travel of the user with the receiver; paragraph 29-31) so as to detect and compensate for latency and reduced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati’s system to include wherein the change in conditions includes at least one of a change in location or a change in physical activity being performed by a user of the electronic media accessory, as taught in combination with Krinsky, for the typical benefit of detecting and compensating for latency and reduced signal strength due to the user’s movement and areas of poor signal quality.

As to claim 16, Rahmati and Krinsky disclose wherein the processor is further configured to provide feedback information relating to the adjustable media buffer to the host device (see Rahmati at paragraph 70, 71).

As to claim 17, Rahmati and Krinsky disclose wherein the feedback information includes at least one of received signal strength indicators (RSSI), media packet jitter, number of media gaps, or buffer level metrics (see Rahmati at paragraph 47-49, 71, 89).

As to claim 18, Rahmati and Krinsky disclose wherein the processor is further configured to: receive a recommended buffer size from the host device (see Rahmati at paragraph 47-49, 71-73, 89); and


As to claim 19, Rahmati and Krinsky disclose one or more sensors for detecting the conditions (see Rahmati at paragraph 43, 51, 86, 132 and Krinsky at paragraph 15, 25, 27).

As to claim 20, Rahmati and Krinsky disclose wherein the conditions further include connectivity information (see Rahmati at paragraph 47-49, 59-60, 71-73, 89).

As to claim 22, Rahmati and Krinsky disclose wherein the change in conditions includes travel by a user wearing the electronic media accessory (see Krinsky at paragraph 29-31).

As to claim 23, Rahmati and Krinsky disclose wherein the change in conditions includes travel by the user (see Krinsky at paragraph 29-31).

As to claim 24, Rahmati and Krinsky disclose wherein the change in conditions includes travel by the user (see Krinsky at paragraph 29-31).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/James R Sheleheda/           Primary Examiner, Art Unit 2424